Citation Nr: 1544601	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.




WITNESSES AT HEARING ON APPEAL

The Veteran & Unidentified Female


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 30 percent rating, effective May 3, 2010; and granted service connection for bilateral hearing loss and assigned a non-compensable rating, also effective May 3, 2010.

A March 2013 rating decision increased the disability rating for PTSD, from 30 percent to 70 percent, effective May 3, 2010.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki 23 Vet. App. 488 (2010).  In regard to the first duty, during the hearing, the Veterans Law Judge enumerated the issues on appeal.  In regard to the second duty, the duty to suggest the submission of evidence that may have been overlooked was also accomplished throughout the hearing.  The Veteran was informed of the type of evidence that would be supportive of his claim.

In April 2012, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated David L. Huffman as his representative.  In April 2015, VA sent the Veteran correspondence notifying him that David L. Huffman was no longer accredited to represent claimants in claims before VA.  The letter also explained the Veteran's options in obtaining further representation or in representing himself.  The Veteran did not respond to this letter, and therefore, the Board recognizes that the Veteran is proceeding in this appeal as pro se.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issue of entitlement to an increased initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his PTSD is more nearly productive of total occupational and social impairment for the entire appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  As the decision decided herein is entirely favorable, no further discussion of the VCAA is necessary.

II.  Higher Initial Rating for PTSD

The Veteran served in the United States Marine Corps with service in the Republic of Vietnam.  See DD214.  He contends that his symptoms of PTSD have been severe since his combat service and are more severe than was contemplated in the current 70 percent rating assigned.  See April 2013 VA Form 9 ("symptoms are more consistent with an evaluation of at least 100 percent").

Applicable Laws

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411. See 38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is relevant as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts & Analysis

The Board finds that the totality of the evidence indicates that the Veteran's PTSD warrants an initial rating of 100 percent disabling.

VAMC records indicate that the Veteran first sought treatment at a Vet Center for his mental health in 2007, for a period of five months.  See June 2010 VAMC Charleston Mental Health E & M Consult.  The Veteran again sought treatment in May 2010, where a PTSD screening noted a positive result, recording that the Veteran answered in the affirmative as to whether he was experiencing nightmares, avoiding situations which remind him of stressors, constantly on guard/startled, and felt numb or detached from others.  See May 2010 Charleston VAMC primary care note.  The Veteran also reported that "nearly every day" he was experiencing depression, insomnia, fatigue, poor appetite, poor concentration, and difficulty with work and getting along with others.  Id.  Following this consult, the Veteran was diagnosed with chronic PTSD in June 2010.  See June 2010 VAMC Charleston Mental Health E & M Consult.  Examination revealed speech was slow/quiet, tearful affect, sad mood, short-term memory problems, but was appropriately groomed and had no hallucinations or delusions.  A Global Assessment of Functioning (GAF) score of 60 was assigned, indicating moderate symptoms.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  His medication was then increased.

The Veteran was afforded a VA examination in November 2010.  See November 2010 VA Examination.  The Veteran reported that he has "had occasional suicidal thoughts."  Id.  Regarding the frequency, severity and duration of his PTSD symptoms, the Veteran reported that since Vietnam he has experienced "intrusive disturbing memories...'just about every day,'" nightmares "3-4 times a week," and weekly hyperarousal.  Id.  He also indicated that his other PTSD symptoms have "occurred persistently for decades," and they vary from "multiple times daily to a few times a week."  Id.  The Veteran became tearful after describing his combat trauma symptoms, and the examiner noted that since "these memories and nightmares... evoke psychological distress and physiological reactivity...these symptoms can be considered serious in their manifestation."  Id.  He reported that while he was not estranged from his family, he "does not have and has not had close friendships."  The Veteran also reported mild to moderate psychic numbing for decades, and his examination revealed a narrow range of affect, "angry, irritable, flat, and calm."  Id.  Regarding hyperarousal, the Veteran reported mild to moderate feelings "for 40 years," and sleep problems in addition to his nightmares.  Id.  The examiner noted the Veteran's "problems with irritability and anger," and that he was taking psychotropic medication to help with the irritability."  Id.  The examiner assigned a GAF score of 51, indicating moderate symptoms, but noted that this was "the lowest score in the moderate range." 

The Veteran was afforded another VA examination in October 2012.  See October 2012 VA examination.  The examiner concluded that the Veteran's PTSD was causing "significant occupational and social impairment, " but did not provide any further rationale other than that the Veteran "meet[s] the DSM criteria for PTSD...[and] his score on the PCL today is 72."  Id.  The examiner did not assign a GAF score, but evaluated the Veteran under DSM-5 criterion A through H, identifying "occupational and social impairment with reduced reliability and productivity."  Id.  In addition to the Veteran's recurrent and distressing dreams and recollections of his stressors, the examiner noted that the Veteran avoided thoughts and activities related to stimuli, causing detachment, a restricted range of affect, hypervigilance, and sleep problems.  The symptoms identified were consistent with previous evaluations and included anxiety, suspiciousness, chronic sleep impairment, memory impairment, speech problems, and difficulty in establishing and maintaining work and social relationships.

The Veteran submitted a July 2013 private medical opinion and PTSD Disability Benefits Questionnaire from a psychologist.  See July 2013 Dr. Crum opinion.  After performing a mental health examination, the examiner assigned a GAF score of 45, concluding that the Veteran's level of occupational and social impairment was "total."  Id.  Consistent with previous mental health evaluations, noted symptoms included "difficulty falling asleep, irritability, or outbursts of anger...difficulty concentrating...increased hypervigilance and an exaggerated startle response."  Id.  The Veteran also reported that he has had suicidal ideation and thoughts of death, and "a depressed mood, feelings of worthlessness, crying episodes...sluggishness...avoiding people."  Id.  In his rationale, the examiner noted that the Veteran's trauma symptoms "have been persistent throughout his adult life" and "are persistent, debilitating, and related to his military service."  Id.  Specifically, the examiner identified that these symptoms result in "clinically significant distress or impairment in psychosocial functioning as he struggles with low frustration tolerance, prefers social isolation, and has a limited support system."  Id.  Regarding the impact of these symptoms on his work abilities, the examiner identified the Veteran's gaining and losing multiple jobs before settling into a career at the phone company "due to limited social contact and flexibility offered."  Id.  

The Board finds the positive evidence outweighs the negative evidence.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds the probative value of the private medical report is greater than the cursory conclusions of the VA examinations which indicate that the Veteran is not unemployable due to his PTSD.  However, there is minimal rationale for the VA examination opinions and thus they are insufficient.  Specifically, the Veteran's symptomatology has been consistent and present since his time in service until the present, and the most probative documentation of these symptoms occurred during the July 2013 private opinion.  The private opinion identifies that the Veteran experienced multiple PTSD symptoms, especially distressing recurrent memories and sleep-troubling nightmares, on a daily frequency and a severe basis for the duration of his adult life since service.  Thus, the Board finds the most recent private opinion to be more thorough than the VA examiners' opinions with a better-reasoned rationale.  To conclude, the preponderance of the evidence indicates that the Veteran is totally occupationally impaired due to the manifestations of his PTSD and has been since at least May 2010 by medical evidence.  Thus, a 100 percent disability rating is granted from the Veteran's date of claim for service connection for PTSD.

As the Board has granted the Veteran a 100 percent schedular rating for PTSD, it is not necessary to consider whether he is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 (2014).  


ORDER

For the entire appeal period, an initial rating of 100 percent for PTSD is granted effective May 3, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks entitlement to an initial compensable rating for his service-connected bilateral hearing loss.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his bilateral hearing loss in December 2013, which is approximately two years ago.  Moreover, the auditory threshold results of the 2013 examination were markedly different from his previous audiological examination from only a year prior in October 2012.  See December 2013 VA examination ("Right Ear Avg Hz 48...Left Ear Avg Hz 49"); see also October 2012 VA examination ("Right Ear Avg Hz 51...Left Ear Avg Hz 55").  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to January 2014, in the claims file or in Virtual VA.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.

2. Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.114, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4. After completion of the above, the RO must readjudicate the claim. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


